PER CURIAM.
Timothy Bradley, who received a forty-year sentence as a violent career criminal following a trial, appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Bradley contends that *950his trial counsel was ineffective because counsel informed him that fifteen years was the maximum sentence he could receive, and failed to explain the effect of an habitual offender or violent career criminal sentence. Because the order fails to attach portions of the record that refute this claim, we reverse and remand this matter with instructions that the lower court either attach portions of the record to refute this claim or conduct an evidentiary hearing. See Kearse v. State, 876 So.2d 1291 (Fla. 5th DCA 2004). We find no merit in Bradley’s remaining issue.
AFFIRMED in part; REVERSED in part; REMANDED.
ORFINGER, LAWSON and BERGER, JJ., concur.